Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	Applicant’s amendment has overcome the previous rejections.  Regarding independent claim 1, the prior art fail to disclose an adjustable scavenging valve at exhaust gas inlet region with conical shape, said scavenging valve is adjustable between a first position and a second position is arranged in the exhaust gas inlet region, and wherein exhaust gas flows through the scavenging valve in both the first position and the second position of the scavenging valve.  Regarding independent claim 9, the prior art fails to disclose an adjustable scavenging valve arranged in the exhaust gas inlet region configured to expand and/or narrow a cross sectional flow-through area of the exhaust gas inlet region in response to an exhaust gas mass flow, wherein the scavenging valve is a diaphragm, wherein the exhaust gas inlet region comprises a conical shape.  Regarding independent claim 16, the prior art fail to disclose a scavenging valve arranged in the exhaust gas inlet region, the scavenging valve comprising a plurality of airfoils configured to rotate along an axis perpendicular to the direction of exhaust gas flow; and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: rotate the plurality of airfoils to more open positions in response to an exhaust gas mass flow increasing; and rotate the plurality of airfoils to more closed positions in response to the exhaust gas mass flow decreasing.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/10/2021